DETAILED ACTION
This is in response to applicant’s claim amendments and arguments filed 06 September 2022.  Claims 1-2, 4-7, 9, 11, 14-17, 19 and 21-22 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In regard to the rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 11,168,281) in combination with Rossi et al. (US 4,957,650), applicant amended independent claim 1 to require that “the polymeric additive includes about 40 weight percent to about 60 weight percent of the esterified styrene-maleic anhydride copolymer based on the total weight of the esterified styrene-maleic anhydride copolymer and the poly(meth)acrylate copolymer”.  This amendment distinguishes the composition claim over Matsuda et al. since the prior art requires that component (C) comprises (C1) a poly(meth)acrylate viscosity index improver in an amount of no less than 95 mass % on the basis of the total mass of the component (C). Although component (C) may further include a styrene-maleic anhydride/ester copolymer, it must be present in an amount of up to 5 mass % which is outside the scope of claim 1.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimodate et al (US 2021/0189284) in combination with Rossi et al (US 4,957,650).
Applicant's arguments filed 06 September 2022 have been fully considered but they are not persuasive. As previously set forth, Shimodate et al [“Shimodate”] discloses a lubricating oil composition for an internal combustion engine comprising a lubricating base oil, and as additives, (A) a magnesium-containing detergent, (B) a zinc dialkyldithiophosphate.  The composition may further contain (C) a dispersant such as a borated succinimide, (D) a molybdenum-containing friction modifier, and (E) a viscosity index improver.  Shimodate teaches that examples of suitable viscosity index improvers include polymethacrylate, a styrene/maleic anhydride ester copolymer, and others [0099].  Shimodate discloses that the content of the viscosity index improver in the total mass weight of the composition is preferably 1.0 weight % or less [0100].  Although Shimodate does not specifically set forth the styrene-maleic anhydride/ester copolymer, Rossi et al [“Rossi”] is added to teach that such copolymers are conventional in lubricating oil compositions. 
Rossi teaches lubricating oil compositons comprising a major amount of mineral oil and a minor amount of components (A) and (B) effective to improve the low temperature properties of the composition.  Component (A) comprises at least one selected from (i) a poly(meth)acrylate and (ii) an esterified polymeric product derived from the reaction of (a) styrene and (b) a carboxyl containing monomer anhydride represented by formula (II).  COL.4, L9-48.  The polymeric product may be esterified with at least one aliphatic monohydric alcohol containing from about 1 to 24 carbon atoms.  Rossi teaches that the number average molecular weight ranges from 25,000 to about 70,000.   
 Thus, at the time the invention was made it would have been obvious to have used the esterified polymer product disclosed in Rossi, in the lubricant composition disclosed in Shimodate if so desired.  The examiner is of the position that Shimodate in combination with Rossi meets the limitations of the claimed lubricating composition.  The claim language “low-temperature stable lubricating composition exhibiting pumpability” carries no patentable weight in the composition.  
Response to Arguments
In response applicant argued that the amendments to the claims filed 06 September 2022 focus the claims to the Example data showing methods and lubricating compositions from the specification that achieve passing MRV performance pursuant to ASTM D4684.  Applicant argued that although the cited references may generally describe styrene-maleic anhydride copolymers and/or poly(meth)acrylate copolymers does not mean the references also include facts or other evidence leading one of ordinary skill to select methods and the specific compositional amounts that also achieve passing MRV performance at -40°C. 
This is not deemed to be persuasive because independent claim 1 is drawn to a lubricating composition with no requirement for passing MRV performance at -40°C.  The amendment to Claim 1 requires that the polymeric additive includes “about 40 weight percent to about 60 weight percent of the esterified styrene-maleic anhydride copolymer based on the total weight of the esterified styrene-maleic anhydride copolymer and the poly(meth)acrylate copolymer”, i.e., the includes about a 50/50 weight percent of both polymers.  As set forth above, Shimodate teaches that examples of suitable viscosity index improvers include polymethacrylate, a styrene/maleic anhydride ester copolymer, and others [0099].   Also, Rossi teaches that component (A) comprises at least one selected from (i) a poly(meth)acrylate and (ii) an esterified polymeric product derived from the reaction of (a) styrene and (b) a carboxyl containing monomer anhydride represented by formula (II).  Thus, the examiner is of the position that the applied references teach that both polymers may be used together in equal amounts, in lubricating oil compositions. Thus, the examiner maintains the position that Shimodate in combination with Rossi meets the limitations of the claimed lubricating composition.  The claim language “low-temperature stable lubricating composition exhibiting pumpability” carries no patentable weight in the composition.  

Claim Rejections - 35 USC § 103
Claims 1-2, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Souchik et al. (US 2016/0348026) in combination with Rossi et al. (US 4,957,650).
Applicant's arguments filed 06 September 2022 have been fully considered but they are not persuasive. As previously set forth, Souchik et al. [“Souchik”] disclose additive compositions which may be used to improve the low-temperature pumpability of aged lubricating oil, particularly diesel engine oil aged in the presence of biodiesel.  
Souchik discloses that a first aspect of the invention relates to a composition for use as a lubricating oil additive comprising two alkyl (meth)acrylate copolymers characterized in that the composition comprises 15 to 90% by weight of a first copolymer, and 10 to 85% by weight of a second copolymer [0009].  Souchik teaches that the meth(acrylate) monomers contain alkyl groups of C1-24 carbon atoms [0009].  Souchik teaches that preferably the additive composition is contained in a lubricating base oil in an amount of 0.03 to 3% by weight [0044].  Souchik teaches that the lubricating oil composition further comprises 0.1 to 25% by weight of auxiliary additives selected from viscosity index improvers, antiwear agents, antioxidants, dispersants, detergents, friction modifiers, and others [0048].  
Although Shouchik does not specifically set forth viscosity index improvers such as a styrene-maleic anhydride/ester copolymer, Rossi et al. [“Rossi”] is added to teach that such copolymers are conventional in lubricating oil compositions. 
Rossi teaches lubricating oil compositons comprising a major amount of mineral oil and a minor amount of components (A) and (B) effective to improve the low temperature properties of the composition.  Component (A) comprises at least one selected from (i) a poly(meth)acrylate and (ii) an esterified polymeric product derived from the reaction of (a) styrene and (b) a carboxyl containing monomer anhydride represented by formula (II).  COL.4, L9-48.  The polymeric product may be esterified with at least one aliphatic monohydric alcohol containing from about 1 to 24 carbon atoms.  Rossi teaches that the number average molecular weight ranges from 25,000 to about 70,000.   
Thus, at the time the invention was made it would have been obvious to have used the esterified polymer product disclosed in Rossi as a viscosity index improver, in the lubricant composition disclosed in Shouchik, if the known imparted properties were so desired.  The examiner is of the position that Shouchik in combination with Rossi meets the limitations of the claimed lubricating composition, and the claimed method for maintaining a pumpable viscosity of a lubricating composition.   
Response to Arguments
In response applicant argued that the amendments to the claims filed 06 September 2022 focus the claims to the Example data showing methods and lubricating compositions from the specification that achieve passing MRV performance pursuant to ASTM D4684.  Applicant argued that although the cited references may generally describe styrene-maleic anhydride copolymers and/or poly(meth)acrylate copolymers does not mean the references also include facts or other evidence leading one of ordinary skill to select methods and the specific compositional amounts that also achieve passing MRV performance at -40°C. 
This is not deemed to be persuasive because independent claim 1 is drawn to a lubricating composition “comprising” (open-ended claim language) a base oil of lubricating viscosity and a polymeric additive, with no requirement for passing MRV performance at -40°C.  The amendment to Claim 1 requires that the polymeric additive includes “about 40 weight percent to about 60 weight percent of the esterified styrene-maleic anhydride copolymer based on the total weight of the esterified styrene-maleic anhydride copolymer and the poly(meth)acrylate copolymer”, i.e., includes about a 50/50 weight percent of both polymers.  As set forth above, Souchik discloses that a first aspect of the invention relates to a composition for use as a lubricating oil additive comprising two alkyl (meth)acrylate copolymers, and allows for the addition of auxiliary additives including viscosity index improvers.  Rossi teaches that component (A) comprises at least one selected from (i) a poly(meth)acrylate and (ii) an esterified polymeric product derived from the reaction of (a) styrene and (b) a carboxyl containing monomer anhydride represented by formula (II).  Thus, the examiner is of the position that the applied references teach that both polymers may be used together in equal amounts, in lubricating oil compositions. Thus, the examiner maintains the position that Souchik in combination with Rossi meets the limitations of the claimed lubricating composition.  The claim language “low-temperature stable lubricating composition exhibiting pumpability” carries no patentable weight in the lubricating oil composition.  

Allowable Subject Matter
Claim 21, drawn to the low temperature stable lubricating composition of claim 1, “wherein the lubricating composition with the polymeric additive maintains a pumpable fluid at temperature down to -40°C as evidenced by passing MRV performance pursuant to ASTM D4684 with a viscosity less than 60,000 cP and a yield stress less than 35” is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11, 14-17, 19 and 22, drawn to a method for maintaining a pumpable viscosity of a lubricating composition, as “evidenced by a passing MRV performance pursuant to ASTM D4684 at temperatures down to about -40°C” are allowed over the prior art references of record. 
Applicant argued that Example data from the present application demonstrates that not all lubricating compositions including the claimed polymeric additives achieve passing MRV performance to maintain a pumpable fluid at low temperatures down to about -40°C. Applicant argued that the Examples demonstrate that: (1) lubricant compositions with either the esterified styrene-maleic anhydride polymer or the poly(meth)acrylate polymer alone do not pass MRV performance, (2) lubricant compositions with less than 0.5 weight percent of the claimed polymer additive do NOT pass MRV performance, and (3) not ALL polymer blends at the treat rates achieve passing MRV performance.  Applicant argument that there is no evidence in any reference individually or in combination that would guide one of ordinary skill to select treat rates, polymer types, and blend amounts of esterified styrene-maleic anhydride copolymer and the poly(meth)acrylate copolymers necessary to achieve passing MRV pumpability pursuant to ASTM D4684, has been found to be persuasive.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
October 24, 2022